10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

 

Case 5:19-cr-00640-VKD Document1 Filed 11/2449 Page 1 of 6
DAVID L. ANDERSON (CABN 149604) .
United States Attorney Fl LED
NOV 2°7 2019
SUSAN Y. SOONG
CLERK, U.S. DISTRICT COU A
NOTH STE Srrce
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION MAG
UNITED STATES OF AMERICA, t @vsE NO} ( 6 ae 6 aces
ce? | GPRS NT.
Plaintiff, )
) VIOLATION: 18 U.S.C. § 1028(a)(4) — Possession of
v. ) Identification Documents with Intent to Defraud:18
) U.S.C. §§ 982(a)(6) and 1028(b)(5) — Criminal
ALMA TORIBIO-AVINA, ) Forfeiture
)
Defendant. )
) SAN JOSE VENUE
INFORMATION
The United States Attorney charges:
COUNT ONE: (18 U.S.C. § 1028(a)(4) — Possession of Identification Documents with Intent to
Defraud)
On or about February 21, 2019, in the Northern District of California, the defendant,
ALMA TORIBIO-AVINA,
did knowingly possess an identification document not issued lawfully for the use of the defendant, with
the intent such document be used to defraud the United States, in violation of Title 18, United States
Code, Sections 1028(a)(4) and (b)(6).
HI
HI
Hf
INFORMATION l |

 
oO a NN DH UH FF WY WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 9:19-Cr-QQ640-VKD Document 1. Filed 11/2 dated 9 Page 2 of 6

FORFEITURE ALLEGATION: (18 U.S.C. §§ 982(a)(6) and 1028(b)(5))

The allegations contained in this Information are re-alleged and incorporated by reference for the
purpose of alleging forfeiture pursuant to Title 18, United States Code, Sections 982(a)(6) and
1028(b)(5).

Upon conviction of any of the offenses set forth in this Information, the defendant,

ALMA TORIBIO-AVINA,
shall forfeit to the United States, pursuant to Title 18, United States Code, Sections 982(a)(6) and
1028(b)(5):
a. any conveyance, including any vessel, vehicle, or aircraft, used in the commission of
the offense; and
b. any property, real or personal—
i. that constitutes or is derived from or is traceable to the proceeds the defendant
obtained directly or indirectly from the commission of the offense; or
ii. that was used to facilitate, or was intended to be used to facilitate, the
commission of the offense.

If any of the property described above, as a result of any act or omission of the defendant:

a. cannot be located upon exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided without
difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title 21,

United States Code, Section 853(p), as incorporated by Title 18, United States Code, Section 982(b)(1).
All pursuant to Title 18, United States Code, Sections 982(a)(6) and 1028(b)(5) and Federal Rule

of Criminal Procedure 32.2.

Hit

Hf

INFORMATION 2

 
 

 

Case 5:19-cr-QQ640-VKD Document1 Filed 11/279 Page 3 of 6

 

DATED: | | 2b|\F DAVID L. ANDERSON
United States Attorney
J
S

 

 

 

MARISSA HARRIS
Assistant United States Attorney

ta

INFORMATION

 
Case 5:19-cr-Q0640-VKD Document1 Filed 11/2Z419 Page 4 of 6

LAO 257 (Rev. 6/78)

 

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

sy: ] COMPLAINT INFORMATION [_] INDICTMENT
_] SUPERSEDING

 

— OFFENSE CHARGED

18 USC § 1028(a)(4) - Possession of Identification [_] Petty
Documents with Intent to Defraud O Minor
Qa = ; aaa r i es
SEALED BY ORDER meaner
AF THE COURT [_] Felony

PENALTY: see attachment

CR

Name of District Court, and/or Judge/Magistrate Location

NORTHERN ELLED
SAN JOSE DIVI 2

— DEFENDANT -U.s ————NO¥ 2739

SUSAN '¥. SOONG
ALMA TORIBIO-AVINA CLERK, U.S. DISTRICT COURT
WORTH DISTRICT OF CALIFORNIA

SAN JOSE OFFICE
DISTRICT COURT NUMBER

sisyo mAs

DEFENDANT

 

 

 

 

PROCEEDING

Name of Complaintant Agency, or Person (& Title, if any)

Lauren Nell of U.S. Dep. Of State, DSS

 

person is awaiting trial in another Federal or State Court,
LO give name of court

 

this person/proceeding is transferred from another district
LJ per (circle one) FRCrp 20, 21, or 40. Show District

 

this is a reprosecution of
Oo charges previously dismissed

which were dismissed on motion SHOW
of: DOCKET NO.
[ ] U.S. ATTORNEY [] DEFENSE
this prosecution relates to a
[_] pending case involving this same
defendant MAGISTRATE
CASE NO.

prior proceedings or appearance(s)
before U.S. Magistrate regarding this
defendant were recorded under

 

 

Name and Office of Person
Furnishing Information on this form DAVID L. ANDERSON

[x] U.S. Attorney [] Other U.S. Agency

 

Name of Assistant U.S.

Attorney (if assigned) Marissa Harris

 

 

PROCESS:
[|] SUMMONS [] NO PROCESS* [x] WARRANT

If Summons, complete following:
[_] Arraignment [] Initial Appearance

Defendant Address:

 

Comments:

 

IS NOT IN CUSTODY
Has not been arrested, pending outcome this proceeding.

0) If not detained give date any prior
summons was served on above charges

2) [_] Is a Fugitive

3) [-] Is on Bail or Release from (show District)

 

IS IN CUSTODY
4) [[] On this charge

5) [_] On another conviction

\ C] Federal C] State

6) [_] Awaiting trial on other charges
If answer to (6) is "Yes", show name of institution

If "Yes"
\ give date

 

Has detainer L_] Yes

been filed? Oo No filed
DATE OF B Month/Day/Year
ARREST

 

Or... if Arresting Agency & Warrant were not

DATE TRANSFERRED Month/Day/Year
TO U.S. CUSTODY

 

 

 

ADDITIONAL INFORMATION OR COMMENTS

Date/Time:

 

[_] This report amends AO 257 previously submitted

 

Bail Amount: No Bail

*Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Before Judge:

 

 
Case 5:19-cr-QQ640-VKD Document1 Filed 11/2aki9 Page 5 of 6

U.S. Vv. ALMA TORIBIO-AVINA

PENALTY SHEET

COUNT ONE: 18 U.S.C. § 1028(a)(4) —Possession of Identification Documents
with intent to Defraud the United States

Penalties:

Maximum Prison: 1 year

Maximum Fine: $100,000

Maximum Supervised Release: 1 year
Forfeiture

Restitution

Potential Deportation
Case 5:19-cr-QQ640-VKD Document1 Filed 11/2709 Page 6 of 6

SEALED BY Opnep
OF THE coe FILED

UNITED STATES DISTRICT COURT NOV 2°7 2019
NORTHERN DISTRICT OF CALIFORNIA ee

CLERK, U.S. DISTRICT COURT
NORTH DISTRICT OF CALIFORNIA
SAN JOSE OFFICE

CRIMINAL COVER SHEET

 

Instructions: Effective November 1, 2016, this Criminal Cover Sheet must be completed and submitted,
along with the Defendant Information Form, for each new criminal case.

cR19 nn6ge MAG

CASE NAME: CASE NUMBER:

USAV. ALMA TORIBIO-AVINA CR : e
Is This Case Under Seal? Yes No ¥
Total Number of Defendants: lv 2-7 8 or more

Does this case involve ONLY charges

under 8 U.S.C. § 1325 and/or 1326? Yes No ¥

Venue (Per Crim. L.R. 18-1): SF OAK sr
Is this a potential high-cost case? Yes No ¥

Is any defendant charged with

a death-penalty-eligible crime? ae No ¥

Is this a RICO Act gang case? Yes No ¥

Assigned AUSA ; . ;

(Lead Attorney): Marissa Harris Date Submitted: ] 1/26/2019
Comments:

— RESET FORM SAVE PDF
Form CAND-CRIM-COVER (Rev. 11/16) :
